Title: To Benjamin Franklin from John Hawkesworth, [15 May? 1772]
From: Hawkesworth, John
To: Franklin, Benjamin


Bromley Kent Fryday night [May 15?, 1772]
Many, many Thanks, my dear Friend, for your obliging favour of the 8th. My Enquiry was on the behalf of a Friend who is very near and dear to me, to whom I have transcribed your Letter, and if she should be inclined to make the Experiment I will claim the kind offer which your humanity has made me. It will not bring you to Bromley, but I hope you will contrive to give me a day now the Days are long and the weather is fine. I have some Expectation of Seeing Mr. Banks and Dr. Solander here with Mr. Fitzmaurice, perhaps you may be of the Party. I will let you know when they come if their warning is sufficient. Perhaps you may hear of it in Town. Adieu I am ever and most affectionately Yours
Jno Hawkesworth
